          Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 1 of 44

      COLONEL JOHN OWEN                                        December 18, 2019
      JOE HOLCOMBE vs UNITED STATES OF AMERICA                                 1

·1· · · · IN THE UNITED STATES DISTRICT FOR
· · · · · · ·THE WESTERN DISTRICT OF TEXAS
·2· · · · · · · ·SAN ANTONIO DIVISION

·3
· ·   ·JOE HOLCOMBE, et al., :
·4·   · · · · · · · · · · · · :
· ·   · · · · Plaintiffs,· · ·:
·5·   · · · · · · · · · · · · :
· ·   ·v.· · · · · · · · · · ·:No:
·6·   · · · · · · · · · · · · :5:18-CV-00555-XR
· ·   ·UNITED STATES OF· · · ·:
·7·   ·AMERICA,· · · · · · · ·:
· ·   · · · · · · · · · · · · :
·8·   · · · · Defendant.· · · :

·9

10

11· · · · · · ·VIDEOTAPED DEPOSITION OF
· · · · · · · · · COLONEL JOHN OWEN
12

13

14· · · · · ·Wednesday, December 18, 2019
· · · · · · · · · · · 10:54 a.m.
15

16
· ·   ·   ·   ·   · United States Attorney's Office
17·   ·   ·   ·   United States Department of Justice
· ·   ·   ·   ·   · · · 175 N Street, Northeast
18·   ·   ·   ·   · · ·Three Constitution Square
· ·   ·   ·   ·   · · · · ·Washington, D.C.
19

20· · · · · ·Noojan Ettehad, Videographer
· · · · · ·Terry L. Bradley, Court Reporter
21

22


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
        Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 2 of 44

     COLONEL JOHN OWEN                                       December 18, 2019
     JOE HOLCOMBE vs UNITED STATES OF AMERICA                                6

·1· · · · · · · · ·COLONEL JOHN OWEN,

·2· ·having been first duly sworn, testified as

·3· ·follows:

·4

·5· · · · · · · · · · ·EXAMINATION

·6· ·BY MR. JACOB:

·7· · · ·Q.· · Could you state your name for us,

·8· ·please?

·9· · · ·A.· · John Owen.

10· · · ·Q.· · And what is your occupation?

11· · · ·A.· · I'm an attorney, a JAG, with the

12· ·United States Air Force.

13· · · ·Q.· · And could you give us your title.

14· · · ·A.· · I'm the chief of the Military

15· ·Justice Division.

16· · · ·Q.· · Um, and how long have you been the

17· ·Chief of the Military Justice Division?

18· · · ·A.· · Since August of 2019.

19· · · ·Q.· · Okay.· And have you ever given a

20· ·deposition before?

21· · · ·A.· · I have not.

22· · · ·Q.· · Okay.· So this is first time.· Have


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com  YVer1f
      Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 3 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               10

·1· · · ·A.· · Yes.

·2· · · ·Q.· · And do you understand that you --

·3· · · · · · ·-- that you are obligated to testify

·4· ·on all information known or reasonably

·5· ·available to the United States concerning the

·6· ·topics you've been designated for?

·7· · · ·A.· · Yes.

·8· · · ·Q.· · Do you have the full authority to

·9· ·speak on behalf of the Government concerning

10· ·those topics?

11· · · ·A.· · I do.

12· · · ·Q.· · How did the United States prepare

13· ·you to testify on behalf of the United States

14· ·on those topics?

15· · · ·A.· · We --

16· · · · · · ·MS. KRIEGER:· Objection.

17· ·Attorney-client privilege.

18· · · · · · ·MR. JACOB:· Are you instructing him

19· ·not to answer?

20· · · · · · ·MS. KRIEGER:· Can you restate the

21· ·question.

22· ·BY MR. JACOB:


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 4 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               27

·1· ·thing.· I have seen this provision.· I did not

·2· ·realize that this was in this document.· But I

·3· ·have seen this paragraph previously.

·4· · · ·Q.· · Okay.· So --

·5· · · · · · ·And by paragraph, are you referring

·6· ·to Paragraph 9 of Page 10 of Exhibit 1?

·7· · · ·A.· · That's correct.

·8· · · ·Q.· · Okay.· And I'll represent to you

·9· ·that the United States has designated you as a

10· ·witness who can testify under Federal Rules

11· ·Civil Procedure 30(b)(6) on Topic 9 of Page 10

12· ·of Exhibit 1.· Would you agree that's true?

13· · · ·A.· · Yes.

14· · · ·Q.· · Do you have full authority to talk

15· ·on behalf of the United States concerning Topic

16· ·9 of Exhibit 1?

17· · · ·A.· · I do.

18· · · · · · ·(Exhibit 5 marked for

19· ·identification.)

20· · · ·Q.· · Mark as Exhibit 5, and hand you a

21· ·document that's been marked as Exhibit 5, and

22· ·let me know when you've had a chance to look at


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 5 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               49

·1· ·Out of scope.

·2· · · · · · ·THE WITNESS:· Security Forces.

·3· ·That's correct.

·4· ·BY MR. JACOB:

·5· · · ·Q.· · Okay.· Um, and what this policy is

·6· ·saying is that the Security Forces at no point

·7· ·later --

·8· · · · · · ·-- earlier than a subject interview

·9· ·should coordinate with the servicing SJA or

10· ·legal advisor on --

11· · · · · · ·-- on submitting these fingerprint

12· ·cards after probable cause has been determined,

13· ·correct?

14· · · · · · ·MS. KRIEGER:· Objection.· Form.

15· · · · · · ·THE WITNESS:· That is correct.

16· ·BY MR. JACOB:

17· · · ·Q.· · Okay.· So and I think we'll see this

18· ·theme as we look through these policies, but

19· ·the Air Force Instruction is putting the

20· ·obligation on the Field Agents to come to the

21· ·Judge Advocates to coordinate on probable

22· ·cause, fair?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 6 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               50

·1· · · ·A.· · That is fair.

·2· · · ·Q.· · Um, and of course the Judge

·3· ·Advocates have the obligation to be available

·4· ·to the Field Agents to make such coordinations,

·5· ·true?

·6· · · ·A.· · True.

·7· · · ·Q.· · And we also see that if you look on

·8· ·Page USA 10300, under Paragraph 9.2.4.1.

·9· · · ·A.· · 9.2.4.1.· I see it.

10· · · ·Q.· · And the second sentence of that

11· ·paragraph reads:· SF -- Security Forces -- must

12· ·consult with the SJA prior to making a probable

13· ·cause determination, correct?

14· · · ·A.· · That is correct.

15· · · ·Q.· · Now are you familiar with Air Force

16· ·regulations that impose obligations on Field

17· ·Agents to consult with Judge Advocates in

18· ·making probable cause determinations?

19· · · ·A.· · I know that they exist, but that's

20· ·not really my practice area, so I wouldn't be

21· ·an expert in those particular AFIs.

22· · · ·Q.· · Sure.· Let me show you another AFI.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 7 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               53

·1· ·with "It is imperative"?

·2· · · ·A.· · I think so.· Does it follow

·3· ·Attachment 8?

·4· · · ·Q.· · Yes, it does.

·5· · · ·A.· · Yes.

·6· · · ·Q.· · Okay.· So that sentence reads:· It

·7· ·is imperative that Units coordinate with the

·8· ·SJA, and as appropriate civilian prosecutorial

·9· ·authority, as soon as possible to determine

10· ·probable cause for the submission of

11· ·fingerprints to the FBI.

12· · · · · · ·Did I read that correctly?

13· · · ·A.· · You did.

14· · · ·Q.· · So what this Instruction Manual

15· ·71-121 is doing is imposing an obligation on

16· ·the Field Agents, the Units, to coordinate with

17· ·the Staff Judge Advocate to determine probable

18· ·cause as soon as possible before the submission

19· ·of fingerprints to the FBI, correct?

20· · · ·A.· · That is correct.

21· · · ·Q.· · And again, what we see is the

22· ·obligation to coordinate, to make the first


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 8 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               54

·1· ·step, to reach out, is on the individual AFOSI

·2· ·Agents, right?

·3· · · ·A.· · Yes.

·4· · · ·Q.· · And that's the same thing that we

·5· ·saw with regard to the Security Forces Agents.

·6· ·They have the obligation to reach out to the

·7· ·Judge Advocates, right?

·8· · · ·A.· · Yes.

·9· · · ·Q.· · Um, are you aware of any checklist

10· ·or other policies that ensure that such

11· ·coordination occurs?

12· · · ·A.· · I am not aware of any checklists in

13· ·the Judge Advocate realm.· No.

14· · · ·Q.· · Um, can you tell me why Air Force

15· ·policy would require AFOSI Agents or Security

16· ·Forces Agents to coordinate with the Judge

17· ·Advocates before making probable cause

18· ·determinations and submitting fingerprints to

19· ·the FBI?

20· · · · · · ·MS. KRIEGER:· Objection.· Out of

21· ·scope.

22· · · · · · ·THE WITNESS:· I would imagine that


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 9 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               56

·1· ·higher and require more obligations on the

·2· ·Units to coordinate with the Judge Advocates,

·3· ·fair?

·4· · · ·A.· · That is fair.

·5· · · ·Q.· · Um, would it be fair to say that one

·6· ·reason that you might want Units to coordinate

·7· ·on probable cause determinations with the Judge

·8· ·Advocates is because the Judge Advocates are

·9· ·lawyers?

10· · · ·A.· · That would be fair.

11· · · ·Q.· · They have extensive knowledge

12· ·concerning probable cause through their

13· ·training in law school presumably, right?

14· · · ·A.· · Also fair.

15· · · ·Q.· · Um, and more likely than not Agents

16· ·are not going to be lawyers, right?

17· · · ·A.· · Most likely not.

18· · · ·Q.· · Um, so would it be --

19· · · · · · ·It's not inconceivable that in that

20· ·coordination that the Judge Advocate might pick

21· ·up on probable cause issues that the Agents

22· ·might miss, fair?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 10 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               57

·1· · · ·A.· · It is possible.

·2· · · ·Q.· · It's likewise, Judge Advocates --

·3· · · · · · ·An Agent might come to a Judge

·4· ·Advocate and say:· You know, I think there's

·5· ·probable cause here for submission.

·6· · · · · · ·And the Judge Advocate, with their

·7· ·knowledge of the law, might tell the Agent:

·8· ·You know, I don't think there's probable cause

·9· ·here, and here's why.

10· · · · · · ·True?

11· · · ·A.· · True.

12· · · ·Q.· · Um, so it could go either way,

13· ·right?

14· · · ·A.· · It could.

15· · · ·Q.· · And Judge Advocates are also aware

16· ·of other laws, such as the Brady Bill and the

17· ·Lautenberg Amendment, true?

18· · · ·A.· · True.

19· · · ·Q.· · So when Agents are consulting with

20· ·Judge Advocates on their cases, Judge Advocates

21· ·would be able to identify when requirements of

22· ·those laws are not being met by Agents, fair?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 11 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               58

·1· · · · · · ·MS. KRIEGER:· Objection.· Out of

·2· ·scope.

·3· · · · · · ·THE WITNESS:· The attorney would be

·4· ·able to add that perspective.· Yes.

·5· ·BY MR. JACOB:

·6· · · ·Q.· · Would it be fair --

·7· · · · · · ·And let me ask you this:· How

·8· ·familiar are you with the Brady Bill and the

·9· ·Lautenberg Amendment?

10· · · · · · ·MS. KRIEGER:· Objection.· Out of

11· ·scope.

12· · · · · · ·THE WITNESS:· I'm fairly familiar.

13· ·BY MR. JACOB:

14· · · ·Q.· · And how are you fairly familiar?

15· · · ·A.· · In the scope of my duties over the

16· ·last several years there have been occasions

17· ·when the Air Force has called greater attention

18· ·to certain laws; one of them was the Lautenberg

19· ·Amendment.· And in becoming familiar with the

20· ·Lautenberg Amendment, you necessarily become

21· ·familiar with the Brady Bill.· Brady Act.

22· · · ·Q.· · You understand that those laws


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 12 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               59

·1· ·require the submission of certain criminal

·2· ·history data to the FBI for inclusion into the

·3· ·NICS background search system, true?

·4· · · · · · ·MS. KRIEGER:· Objection.· Out of

·5· ·scope.

·6· · · · · · ·THE WITNESS:· I am familiar with

·7· ·those requirements.

·8· ·BY MR. JACOB:

·9· · · ·Q.· · Um, would it be --

10· · · · · · ·Would you agree with me that in

11· ·order for the NICS to keep guns out of the

12· ·hands of felons, DOD, its components, including

13· ·the Air Force, must submit, collect and submit

14· ·criminal history data?

15· · · · · · ·MS. KRIEGER:· Objection.· Out of

16· ·scope.

17· · · · · · ·THE WITNESS:· Could you repeat the

18· ·question.

19· ·BY MR. JACOB:

20· · · ·Q.· · Sure.· In order for the FBI's NICS

21· ·system to keep guns out of the hands of

22· ·dangerous felons, child abusers, DOD, its


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 13 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               60

·1· ·components, such as the Air Force, should

·2· ·collect and submit criminal history data to the

·3· ·FBI?

·4· · · · · · ·MS. KRIEGER:· Same objection.

·5· · · · · · ·THE WITNESS:· The Air Force should.

·6· ·Yes.

·7· ·BY MR. JACOB:

·8· · · ·Q.· · Um, would you agree that the more

·9· ·information that the FBI has on dangerous

10· ·felons and child abusers, the better decisions

11· ·they can make in preventing those types of

12· ·individuals from getting firearms that they

13· ·shouldn't have access to?

14· · · · · · ·MS. KRIEGER:· Objection.· Out of

15· ·scope.

16· · · · · · ·THE WITNESS:· I would assume that

17· ·that would be true.· Yes.

18· ·BY MR. JACOB:

19· · · ·Q.· · Would you agree that when Government

20· ·Agencies fail to share data on dangerous felons

21· ·and child abusers, that they unnecessarily

22· ·expose the public to a risk of gun violence?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 14 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               81

·1· · · · · · ·THE WITNESS:· I suppose they could,

·2· ·but I can't think of a situation when they

·3· ·would unless they were asked specifically by an

·4· ·OSI Agent JAG:· Do you think there's probable

·5· ·cause here to submit fingerprints?

·6· ·BY MR. JACOB:

·7· · · ·Q.· · And OSI Agents are supposed to be

·8· ·asking Judge Advocates about the probable cause

·9· ·determination, correct?

10· · · ·A.· · They are.

11· · · ·Q.· · And so when they ask about the

12· ·probable cause determination, should the Judge

13· ·Advocate recognize this as an issue they can --

14· · · · · · ·-- they can respond:· Yes.· Have you

15· ·submitted the fingerprints?

16· · · · · · ·MS. KRIEGER:· Objection.· Form.

17· · · · · · ·THE WITNESS:· They could.· But

18· ·again, because that's not a function that we

19· ·track or are responsible for, I can't conceive

20· ·when they would actually ask that.· The Judge

21· ·Advocate's going to be intent on perfecting the

22· ·case, not making sure that these administrative


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 15 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               86

·1· · · · · · ·MR. JACOB:· So --

·2· · · · · · ·THE WITNESS:· If I might, I'd just

·3· ·like --

·4· · · · · · ·MR. JACOB:· Yeah.

·5· · · · · · ·THE WITNESS:· -- to correct my prior

·6· ·answer.· I am familiar with that information.

·7· · · · · · ·MR. JACOB:· Uh-huh.

·8· · · · · · ·THE WITNESS:· But when you asked me

·9· ·if I was familiar with that particular

10· ·paragraph, what was in that paragraph, my

11· ·answer is "no".· But I am familiar with that

12· ·information.

13· ·BY MR. JACOB:

14· · · ·Q.· · Sure.· So you understand then that

15· ·the DOD created DIBRS, designed DIBRS to meet,

16· ·at least partially meet, the reporting

17· ·requirements of the Brady Handgun Violence

18· ·Prevention Act of 1994?

19· · · · · · ·MS. KRIEGER:· Objection.· Out of

20· ·scope.· Asked and answered.

21· · · · · · ·THE WITNESS:· That is my

22· ·understanding.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 16 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               88

·1· ·BY MR. JACOB:

·2· · · ·Q.· · Next sentence says:· The JA -- Judge

·3· ·Advocate -- is responsible for the results of

·4· ·trial segment.

·5· · · · · · ·Did I read that correctly?

·6· · · · · · ·MS. KRIEGER:· Objection.· Out of

·7· ·scope.

·8· · · · · · ·THE WITNESS:· You did.

·9· ·BY MR. JACOB:

10· · · ·Q.· · And what that instruction, the

11· ·mandatory instruction, is saying, is that the

12· ·Judge Advocate who's responsible for the case

13· ·is responsible for submitting the results of

14· ·trial segment to DIBRS, correct?

15· · · · · · ·MS. KRIEGER:· Objection.· Out of

16· ·scope.

17· · · · · · ·THE WITNESS:· We are responsible for

18· ·reporting a result of trial segment that would

19· ·be relevant to DIBRS.· Yes.

20· ·BY MR. JACOB:

21· · · ·Q.· · And I understand that Staff Judge

22· ·Advocates and Judge Advocates are literally not


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 17 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               97

·1· ·the probable cause determination before

·2· ·submitting fingerprints.

·3· · · · · · ·So starting over.· Are you aware of

·4· ·any training that Judge Advocates are given by

·5· ·the Air Force in their supervisory role or in

·6· ·their individual role concerning the probable

·7· ·cause determination that is made in conjunction

·8· ·with an Agent before submitting fingerprints to

·9· ·the FBI?

10· · · ·A.· · Not in specific regard to submission

11· ·of fingerprints, no.

12· · · ·Q.· · Okay.· Would you agree --

13· · · · · · ·And we've covered multiple mandatory

14· ·instructions today.· Correct?

15· · · ·A.· · Correct.

16· · · ·Q.· · Would you agree that when the Air

17· ·Force issues mandatory instructions, such as

18· ·the ones that we've covered, they have an

19· ·obligation to train the individuals those

20· ·instructions apply to on the substance of those

21· ·instructions?

22· · · ·A.· · Yes.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 18 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                               99

·1· ·for you.

·2· ·BY MS. KRIEGER:

·3· · · ·Q.· · Let me repeat.· So we are on

·4· ·Exhibit 8, Bates stamp Page 11967.

·5· · · ·A.· · Yes.

·6· · · ·Q.· · And this is the Document 6 June.

·7· ·AFI 51-201 from 6 June 2013.· Is that right?

·8· · · ·A.· · Yes.

·9· · · ·Q.· · So let's look at the paragraph

10· ·numbered 12.7.4.1, the second to last sentence.

11· ·That says:· The data for this segment was

12· ·gathered through the use of AMJAMS and most of

13· ·it is already entered by a paralegal.

14· · · · · · ·Is that right?

15· · · ·A.· · That's correct.

16· · · ·Q.· · Does anyone from the JA office

17· ·submit --

18· · · · · · ·Do paralegals from the JA office

19· ·submit information directly to DIBRS?

20· · · ·A.· · No.

21· · · ·Q.· · Does anyone from the JA office

22· ·submit information directly to DIBRS?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 19 of 44

   COLONEL JOHN OWEN                                       December 18, 2019
   JOE HOLCOMBE vs UNITED STATES OF AMERICA                              100

·1· · · ·A.· · No.

·2· · · ·Q.· · Let's turn to just very briefly to

·3· ·Exhibit 6, which is the Bates stamp USA 10257.

·4· · · ·A.· · All right.

·5· · · ·Q.· · What's the date on this document?

·6· · · ·A.· · Air Force Instruction.· This is a 5

·7· ·March 2014 document incorporating Change 1,

·8· ·dated 2 December 2015.

·9· · · ·Q.· · So would this document have been in

10· ·effect between 2011 and 2013?

11· · · ·A.· · No, it would not.

12· · · ·Q.· · And then just to go back way

13· ·earlier, Mr. Jacob was asking you about final

14· ·disposition reports.· Do you understand the

15· ·final disposition report to mean the R-84

16· ·document that is submitted to the FBI?

17· · · ·A.· · No.

18· · · ·Q.· · What do you understand the final

19· ·disposition report to mean?

20· · · ·A.· · The result of report of trial

21· ·memorandum or the court Martial order.

22· · · ·Q.· · And are either of those documents


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 20 of 44

      COLONEL JOHN OWEN                                       December 18, 2019
      JOE HOLCOMBE vs UNITED STATES OF AMERICA                              112

·1· · · · · · ·CERTIFICATE OF NOTARY PUBLIC

·2· · · · · ·I, Terry L. Bradley, the officer before

·3· ·whom the foregoing deposition was taken, do

·4· ·hereby certify that the witness whose testimony

·5· ·appears in the foregoing deposition was duly

·6· ·sworn by me; that the testimony of said witness

·7· ·was taken by me in shorthand and thereafter

·8· ·reduced to computerized transcription under my

·9· ·direction; that said deposition is a true

10· ·record of the testimony given by said witness;

11· ·that I am neither counsel for, related to, nor

12· ·employed by any of the parties to the action in

13· ·which this deposition was taken; and further,

14· ·that I am not a relative or employee of any

15· ·attorney or counsel employed by the parties

16· ·hereto, nor financially or otherwise interested

17· ·in the outcome of the action.

18
· ·   · · · · · · · · · ____________________________
19·   · · · · · · · · · Notary Public in and for
· ·   · · · · · · · · · the District of Columbia
20
· ·   ·My Commission expires:· April 30, 2022
21

22


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 21 of 44




               IN THE UNITED STATES DISTRICT FOR
                 THE WESTERN DISTRICT OF TEXAS
                      SAN ANTONIO DIVISION

JOE HOLCOMBE, et. al,                              NO. 5:18-CV-00555-XR

Plaintiffs                                  Consolidated with:
                                       §    5:18-cv-00712-XR {Vidal)
                                       §    5:18-cv-00881-XR (C7/iZ)
vs.                                    §    5:18-cv-00944-XR (Ramsey)
                                       §    5:18-cv-00949-XR (McNulty)
UNITED STATES OF                            5:18-cv-00951-XR (Wall)
AMERICA,                                    5:18-cv-01151-XR (Amador)
                                       §    5;19-cv-00184-XR (Brown)
Defendant                              §    5:19-cv-00289-XR (Ward)
                                       §    5:19-cv-00506-XR (Workman)
                                       §    5:19-cv-00678-XR (Colbath)
                                       §    5:19-cv-00691-XR (Braden)
                                       §    5:19-cv-00706-XR (Lookinghill)
                                       §    5:19-cv-00714-XR (Solis)
                                       §    5:19-cv-00715-XR (McKenzie)
                                       §    5:19-cv-00805-XR (Curnow)
                                       §    5:19-cv-00806-XR (Macias)



                     NOTICE OF DEPOSITION

        To: Defendant, United States of America, by and through
            its attorney, Paul Stern, United States Department of
            Justice, Three Constitution Square, 175 N Street,
            N.E., Washington, DC 20002.

      From: Plaintiffs, Vidal, et. al, 5:18-cv-712-XR, McNulty, et.
            al, 5:18-cv-00949-XR; Wall, et. al, 5:18-cv-00951-XR;
            Sohs, et. al, 5:19-cv-00714-XR, and McKenzie, 5:19-cv-
            00715-XR.




                                    Page 1 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 22 of 44




    Please take notice that under Fed. R. Civ. P. 30(b)(6), the above Plaintiffs
will take the deposition of the Defendant, United States of America, by oral
examination using video, audio, and stenographic means, at the following
location and date:

                     Date:   September 12, 2019

                 Location:   United States Attorney’s Office
                             601 NW Loop 410, Ste. 600
                             San Antonio, Texas 78216

                     Time:   9:00 AM CST

         Court Reporter:     Res Ipsa or designee

             Videographer:   Res Ipsa or designee

    The deposition wiU continue from day to day until completed, with such
breaks, as necessary. Pursuant to Rule 30(b)(6), the United States of America
shall designate one or more officers, directors, managing agents, or other
persons who consent and are knowledgeable to testify on the United States’
behalf with respect to the subject matters set forth in attached Exhibit A. A
request to produce documents permitted under Rule 30(b)(2) is attached as
Exhibit B.



                              DEFINITIONS

    Please see apphcable definitions in W.D. Tex. Local Rule CV-26(b)(l)-(7).
The singular form of any word shaU include within its meaning the plural
form of the word and vice versa. For your convenience. Plaintiffs have
duphcated those definitions here:




                                    Page 2 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 23 of 44




    Communication. The term “communication” means the transmittal of
information (in the form of facts, ideas, inquiries or otherwise).

    Document. The term “document” is defined to be synonymous in
meaning and equal in scope to the usage of this term in Federal Rule of Civil
Procedure 34(a). A draft of a nonidentical copy is a separate document within
the meaning of this term.

    Identify (With Respect to Persons). When referring to a person, to
“identify” means to give, to the extent known, the person’s full name, present
or last known address, e-mail address, and telephone number, and when
referring to a natural person, additionally, the present or last known place of
employment. Once a person has been identified in accordance with this
subparagraph, only the name of that person need be listed in response to
subsequent discovery requesting the identification of that person.

    Identify (With Respect to Documents). When referring to documents,
“to identify” means to give, to the extent known, the (i) type of document; (ii)
general subject matter; (iii) date of the document; and (iv) author(s),
addressee(s), and recipient(s).

    Parties. The terms “plaintiff and “defendant” as well as a party’s fuU or
abbreviated name or pronoun referring to a party mean the party and, where
apphcable, its officers, directors, employees, partners, corporate parent,
subsidiaries or affiliates. This definition is not intended to impose a discovery
obligation on any person who is not a party to the htigation.

    Person. The term “person” is defined as any natural person or business,
legal or governmental entity or association.




                                     Page 3 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 24 of 44




    Concerning. The term “concerning” means relating to, referring to,
describing, evidencing or constituting.




                                    Page 4 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 25 of 44




                              ACRONYMS

The following acronyms apply to this notice:

    Acronym                  Meaning

    AFOSI                   Air Force Office of Special Investigations

    CJIS                     Criminal Justice Information Services

    DIBRS                    Defense Incident-Based Reporting System

    DMDC                     Defense Manpower Data Center

    DoD                     Department of Defense

    DODIG                   Department of Defense Inspector General

    I2MS                    Investigative Information Management
                            System

    lAFIS                   Integrated Automated Fingerprint
                            Identification System

    NCIC                    National Crime Information Center

    NGI                     Next Generation Identification

    NIBRS                   National Incident-Based Reporting System

    NICS                    National Instant Criminal Background
                            Check System

    USAF                    United States Department of Air Force




                                    Page 5 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 26 of 44




Respectfully Submitted,



/s/ Jason P. Steed                Is/ Jamal K. Alsaffar
Jason P. Steed                    Jamal K. Alsaffar
JSteed@kilpatricktownsend.com     JAlsaffar@nationaltriaUaw.com
Texas Bar No. 24070671            Texas Bar No. 24027193
Kilpatrick Townsend & Stockton    Tom Jacob
LLP                               T Jacob@nationaltriaUaw. com
2001 Ross Avenue, Suite 4400      Texas Bar No. 24069981
DaUas, TX75201                    Whitehurst, Harkness, Brees,
Office 214-922-7112               Cheng, Alsaffar & Higginbotham
Fax 214-853-5731                  & Jacob PLLC
Counsel for Vidal, McNulty, and   7500 Rialto Blvd, Bldg. Two, Ste 250
Wall                              Austin, TX 78735
                                  Office 512-476-4346
                                  Fax 512-476-4400
                                  Counsel for Vidal, McNulty,
                                  McKenzie, Solis, Ramirez
                                   and WaU




                             Page 6 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 27 of 44




                    CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of this pleading, Notice of
Deposition, has been sent to the following on August 22, 2019 via email and
certified mail, return receipt requested.



JOSEPH H. HUNT                                JOHN PANISZCZYN
Assistant Attorney General                    Civil Chief
United States Dept, of Justice                United States Attorney’s Office
Civil Division                                Western District of Texas

JOHN F. BASH                                  JAMES G. TOUHEY, JR.
United States Attorney                        Director, Torts Branch
Western District of Texas                     United States Dept, of Justice
                                              Civil Division

KIRSTEN WILKERSON                             STEPHEN E. HANDLER
Assistant Director, Torts Branch              Senior Trial Counsel, Torts Branch
United States Dept, of Justice                United States Dept, of Justice
Civil Division                                Civil Division

PAUL DAVID STERN                              STEPHEN TERRELL
Trial Attorney, Torts Branch                  Trial Attorney, Torts Branch
United States Dept, of Justice                United States Dept, of Justice
Civil Division                                Civil Division
CLAYTON R. DIEDRICHS                          JAMES E. DINGIVAN
Assistant United States Attorney              Assistant United States Attorney

JIM F. GILLIGAN
Assistant United States Attorney




                                     Page 7 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 28 of 44




                              EXHIBIT A

   Examination is requested on the following subject matter areas:



     1.    The identity of persons, and identity and location of
           documents referenced in the DODIG-2015-011 Report.



     2.    The identity of persons, and identity and location of
           documents referenced in the DODIG 2015-081 Report.



     3.    The identify of persons, and identity of location of
           documents referenced in the DODIG 2018-035 Report.



     4.   The identity of persons, and identity and location of
           documents referenced in the DODIG-2019-030 report.



     5.    Training or education USAF personnel received
           concerning fingerprint collection and final disposition
           submission procedures, including submission to the FBI
           CJIS, NIBRS, or DIBRS. This topic concerns training or
           education given to personnel involved in the investigation,
           court-martial, or confinement of Devin Kelley between
           July 1, 2011 and December 14, 2012, whether they
           received the training at the time or some earher time.
           This topic includes, but is not limited to: (a) the training
           or education provided by the Air Force Security Forces
           Academy at Joint Base San Antonio-Lackland, Texas; (b)
           the 65-day course at the security Forces Academy
           covering basic military police functions; (c) formal or
           informal training; (d) “on-the-job” training or education;
           (e) recurring or annual training or education; and




                                  Page 8 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 29 of 44




          training or education provided by the Naval Corrections
          Academy.



          Policies, procedures, practices, checklists, and protocols
          concerning Air Force Security Force’s and AFOSI’s
          execution of DoD Instruction 7730.47-M Volume 1. This
          topic includes, but is not Limited to, the monthly
          submission of information to the DMDC and the DIBRS
          database for centralization of the collection of
          information reportable by the DoD Components pursuant
          to The Brady Handgun Violence Prevention Act of 1993.
          This topic includes but is not limited to, information
          concerning I2MS, as noted on pages 8-9 of DODIG-2015-
          011.


          Policies, procedures, practices, checklists, and protocols
          concerning the FBI CJIS NICS database and how other
          databases such as Next Gen (NGI) (formerly Integrated
          Automated Fingerprint Identification System (lAFIS)),
          NCIC, NIBRS, and Uniform Crime Report (UCR) are used
          to populate it. This topic includes, but is not hmited to,
          the process by which the FBI receives and subsequently
          uses the information from DIBRS to prevent the purchase
          of firearms by any person prohibited by one of the eight
          listed categories.


    8.    Policies, procedures, practices, checklists, and protocols
          concerning the Air Force Security Force’s and AFOSI’s
          execution of DoD Instruction 5505.11. This topic includes,
          but is not hmited to, the submission of fingerprints and
          final disposition reports to FBI CJIS by both the Air Force
          Security Force and AFOSI. This topic includes, but is not
          limited to, the process by which Devin Kelley’s




                                 Page 9 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 30 of 44




          fingerprints and final disposition report should have been
          reported to FBI CJIS.



     9.   Policies, procedures, practices, checklists, and protocols
          concerning probable cause determinations by a Staff
          Judge Advocate, especially to include, when a
          determination should be made, and any training given to
          guide Judge Advocates on probable cause determinations.



          Policies, procedures, practices, checklists, and protocols
          concerning the USAF Corrections System policy for post­
          trial inmates during in-processing concerning the
          submission of fingerprints and final disposition reports to
          the FBI. This topic includes, but is not hmited to, the
          collection of Devin Kelley’s fingerprints and submission of
          his final disposition report by the confinement facility
          personnel.



          Policies, procedures, practices, checklists, and protocols
          put in to place following DODIG-2015-081 pertaining to
          the AFOSI’s NCIC program director to ensure that
          fingerprints and final disposition reports are submitted to
          lAFIS (NGI) according to DoD Instruction 5505.11.




                                Page 10 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 31 of 44




                                 EXHIBIT B

    Under Fed. R. Civ. P. 34(b)(2), you are commanded to attend and testify
at the above specified time and place; you are commanded to produce the
below designated documents, electronically stored information, or tangible
things in your possession, custody, or control. The following requests do not
seek any communication to or fi"om your legal counsel. Please produce a true
and correct copy of the following within thirty (30) days of this notice or at
the deposition, whichever is sooner. If produced before the deposition date,
please produce these documents electronically. If produced at the deposition,
please produce a physical copy of the document for examination and marking
as a deposition exhibit, as well as an electronic version of the document in its
native format.



      1.     Your current curriculum vitae or resume.



             Documents you reviewed in preparation for this
             deposition.



             Pohcies, procedures, practices, checklists, or protocols
             concerning the topics covered in Exhibit A.


      4.     Reports, notes, logs, letters, communication, or other
             documents you have authored or have been sent to you
             concerning this case or the topics covered in Exhibit A.



      5.     Charts, diagrams, PowerPoints, illustrations, or other
             demonstrative aids that Illustrate the relationships or
             communication between any of the following: the FBI

                                     Page 11 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 32 of 44




          CJIS, NICS, NGI, DMDC, NIBRS, DIBRS, lAFIS, or
          NCIC.



     6.   Handouts, manuals, course materials, or other documents
          concerning the training or education of any Air Force
          employee on fingerprint collection and final disposition
          submission procedures.




                               Page 12 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 33 of 44




               IN THE UNITED STATES DISTRICT FOR
                 THE WESTERN DISTRICT OF TEXAS
                      SAN ANTONIO DIVISION

JOE HOLCOMBE, et. al,                              NO. 5:18-CV-00555-XR

Plaintiffs                                  Consolidated with:
                                       §    5:18-cv-00712-XR {Vidal)
                                       §    5:18-cv-00881-XR (C7/iZ)
vs.                                    §    5:18-cv-00944-XR (Ramsey)
                                       §    5:18-cv-00949-XR (McNulty)
UNITED STATES OF                            5:18-cv-00951-XR (Wall)
AMERICA,                                    5:18-cv-01151-XR (Amador)
                                       §    5;19-cv-00184-XR (Brown)
Defendant                              §    5:19-cv-00289-XR (Ward)
                                       §    5:19-cv-00506-XR (Workman)
                                       §    5:19-cv-00678-XR (Colbath)
                                       §    5:19-cv-00691-XR (Braden)
                                       §    5:19-cv-00706-XR (Lookinghill)
                                       §    5:19-cv-00714-XR (Solis)
                                       §    5:19-cv-00715-XR (McKenzie)
                                       §    5:19-cv-00805-XR (Curnow)
                                       §    5:19-cv-00806-XR (Macias)



                     NOTICE OF DEPOSITION

        To: Defendant, United States of America, by and through
            its attorney, Paul Stern, United States Department of
            Justice, Three Constitution Square, 175 N Street,
            N.E., Washington, DC 20002.

      From: Plaintiffs, Vidal, et. al, 5:18-cv-712-XR, McNulty, et.
            al, 5:18-cv-00949-XR; Wall, et. al, 5:18-cv-00951-XR;
            Sohs, et. al, 5:19-cv-00714-XR, and McKenzie, 5:19-cv-
            00715-XR.




                                    Page 1 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 34 of 44




    Please take notice that under Fed. R. Civ. P. 30(b)(6), the above Plaintiffs
will take the deposition of the Defendant, United States of America, by oral
examination using video, audio, and stenographic means, at the following
location and date:

                     Date:   September 12, 2019

                 Location:   United States Attorney’s Office
                             601 NW Loop 410, Ste. 600
                             San Antonio, Texas 78216

                     Time:   9:00 AM CST

         Court Reporter:     Res Ipsa or designee

             Videographer:   Res Ipsa or designee

    The deposition wiU continue from day to day until completed, with such
breaks, as necessary. Pursuant to Rule 30(b)(6), the United States of America
shall designate one or more officers, directors, managing agents, or other
persons who consent and are knowledgeable to testify on the United States’
behalf with respect to the subject matters set forth in attached Exhibit A. A
request to produce documents permitted under Rule 30(b)(2) is attached as
Exhibit B.



                              DEFINITIONS

    Please see apphcable definitions in W.D. Tex. Local Rule CV-26(b)(l)-(7).
The singular form of any word shaU include within its meaning the plural
form of the word and vice versa. For your convenience. Plaintiffs have
duphcated those definitions here:




                                    Page 2 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 35 of 44




    Communication. The term “communication” means the transmittal of
information (in the form of facts, ideas, inquiries or otherwise).

    Document. The term “document” is defined to be synonymous in
meaning and equal in scope to the usage of this term in Federal Rule of Civil
Procedure 34(a). A draft of a nonidentical copy is a separate document within
the meaning of this term.

    Identify (With Respect to Persons). When referring to a person, to
“identify” means to give, to the extent known, the person’s full name, present
or last known address, e-mail address, and telephone number, and when
referring to a natural person, additionally, the present or last known place of
employment. Once a person has been identified in accordance with this
subparagraph, only the name of that person need be listed in response to
subsequent discovery requesting the identification of that person.

    Identify (With Respect to Documents). When referring to documents,
“to identify” means to give, to the extent known, the (i) type of document; (ii)
general subject matter; (iii) date of the document; and (iv) author(s),
addressee(s), and recipient(s).

    Parties. The terms “plaintiff and “defendant” as well as a party’s fuU or
abbreviated name or pronoun referring to a party mean the party and, where
apphcable, its officers, directors, employees, partners, corporate parent,
subsidiaries or affiliates. This definition is not intended to impose a discovery
obligation on any person who is not a party to the htigation.

    Person. The term “person” is defined as any natural person or business,
legal or governmental entity or association.




                                     Page 3 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 36 of 44




    Concerning. The term “concerning” means relating to, referring to,
describing, evidencing or constituting.




                                    Page 4 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 37 of 44




                              ACRONYMS

The following acronyms apply to this notice:

    Acronym                  Meaning

    AFOSI                   Air Force Office of Special Investigations

    CJIS                     Criminal Justice Information Services

    DIBRS                    Defense Incident-Based Reporting System

    DMDC                     Defense Manpower Data Center

    DoD                     Department of Defense

    DODIG                   Department of Defense Inspector General

    I2MS                    Investigative Information Management
                            System

    lAFIS                   Integrated Automated Fingerprint
                            Identification System

    NCIC                    National Crime Information Center

    NGI                     Next Generation Identification

    NIBRS                   National Incident-Based Reporting System

    NICS                    National Instant Criminal Background
                            Check System

    USAF                    United States Department of Air Force




                                    Page 5 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 38 of 44




Respectfully Submitted,



/s/ Jason P. Steed                Is/ Jamal K. Alsaffar
Jason P. Steed                    Jamal K. Alsaffar
JSteed@kilpatricktownsend.com     JAlsaffar@nationaltriaUaw.com
Texas Bar No. 24070671            Texas Bar No. 24027193
Kilpatrick Townsend & Stockton    Tom Jacob
LLP                               T Jacob@nationaltriaUaw. com
2001 Ross Avenue, Suite 4400      Texas Bar No. 24069981
DaUas, TX75201                    Whitehurst, Harkness, Brees,
Office 214-922-7112               Cheng, Alsaffar & Higginbotham
Fax 214-853-5731                  & Jacob PLLC
Counsel for Vidal, McNulty, and   7500 Rialto Blvd, Bldg. Two, Ste 250
Wall                              Austin, TX 78735
                                  Office 512-476-4346
                                  Fax 512-476-4400
                                  Counsel for Vidal, McNulty,
                                  McKenzie, Solis, Ramirez
                                   and WaU




                             Page 6 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 39 of 44




                    CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of this pleading, Notice of
Deposition, has been sent to the following on August 22, 2019 via email and
certified mail, return receipt requested.



JOSEPH H. HUNT                                JOHN PANISZCZYN
Assistant Attorney General                    Civil Chief
United States Dept, of Justice                United States Attorney’s Office
Civil Division                                Western District of Texas

JOHN F. BASH                                  JAMES G. TOUHEY, JR.
United States Attorney                        Director, Torts Branch
Western District of Texas                     United States Dept, of Justice
                                              Civil Division

KIRSTEN WILKERSON                             STEPHEN E. HANDLER
Assistant Director, Torts Branch              Senior Trial Counsel, Torts Branch
United States Dept, of Justice                United States Dept, of Justice
Civil Division                                Civil Division

PAUL DAVID STERN                              STEPHEN TERRELL
Trial Attorney, Torts Branch                  Trial Attorney, Torts Branch
United States Dept, of Justice                United States Dept, of Justice
Civil Division                                Civil Division
CLAYTON R. DIEDRICHS                          JAMES E. DINGIVAN
Assistant United States Attorney              Assistant United States Attorney

JIM F. GILLIGAN
Assistant United States Attorney




                                     Page 7 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 40 of 44




                              EXHIBIT A

   Examination is requested on the following subject matter areas:



     1.    The identity of persons, and identity and location of
           documents referenced in the DODIG-2015-011 Report.



     2.    The identity of persons, and identity and location of
           documents referenced in the DODIG 2015-081 Report.



     3.    The identify of persons, and identity of location of
           documents referenced in the DODIG 2018-035 Report.



     4.   The identity of persons, and identity and location of
           documents referenced in the DODIG-2019-030 report.



     5.    Training or education USAF personnel received
           concerning fingerprint collection and final disposition
           submission procedures, including submission to the FBI
           CJIS, NIBRS, or DIBRS. This topic concerns training or
           education given to personnel involved in the investigation,
           court-martial, or confinement of Devin Kelley between
           July 1, 2011 and December 14, 2012, whether they
           received the training at the time or some earher time.
           This topic includes, but is not limited to: (a) the training
           or education provided by the Air Force Security Forces
           Academy at Joint Base San Antonio-Lackland, Texas; (b)
           the 65-day course at the security Forces Academy
           covering basic military police functions; (c) formal or
           informal training; (d) “on-the-job” training or education;
           (e) recurring or annual training or education; and




                                  Page 8 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 41 of 44




          training or education provided by the Naval Corrections
          Academy.



          Policies, procedures, practices, checklists, and protocols
          concerning Air Force Security Force’s and AFOSI’s
          execution of DoD Instruction 7730.47-M Volume 1. This
          topic includes, but is not Limited to, the monthly
          submission of information to the DMDC and the DIBRS
          database for centralization of the collection of
          information reportable by the DoD Components pursuant
          to The Brady Handgun Violence Prevention Act of 1993.
          This topic includes but is not limited to, information
          concerning I2MS, as noted on pages 8-9 of DODIG-2015-
          011.


          Policies, procedures, practices, checklists, and protocols
          concerning the FBI CJIS NICS database and how other
          databases such as Next Gen (NGI) (formerly Integrated
          Automated Fingerprint Identification System (lAFIS)),
          NCIC, NIBRS, and Uniform Crime Report (UCR) are used
          to populate it. This topic includes, but is not hmited to,
          the process by which the FBI receives and subsequently
          uses the information from DIBRS to prevent the purchase
          of firearms by any person prohibited by one of the eight
          listed categories.


    8.    Policies, procedures, practices, checklists, and protocols
          concerning the Air Force Security Force’s and AFOSI’s
          execution of DoD Instruction 5505.11. This topic includes,
          but is not hmited to, the submission of fingerprints and
          final disposition reports to FBI CJIS by both the Air Force
          Security Force and AFOSI. This topic includes, but is not
          limited to, the process by which Devin Kelley’s




                                 Page 9 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 42 of 44




          fingerprints and final disposition report should have been
          reported to FBI CJIS.



     9.   Policies, procedures, practices, checklists, and protocols
          concerning probable cause determinations by a Staff
          Judge Advocate, especially to include, when a
          determination should be made, and any training given to
          guide Judge Advocates on probable cause determinations.



          Policies, procedures, practices, checklists, and protocols
          concerning the USAF Corrections System policy for post­
          trial inmates during in-processing concerning the
          submission of fingerprints and final disposition reports to
          the FBI. This topic includes, but is not hmited to, the
          collection of Devin Kelley’s fingerprints and submission of
          his final disposition report by the confinement facility
          personnel.



          Policies, procedures, practices, checklists, and protocols
          put in to place following DODIG-2015-081 pertaining to
          the AFOSI’s NCIC program director to ensure that
          fingerprints and final disposition reports are submitted to
          lAFIS (NGI) according to DoD Instruction 5505.11.




                                Page 10 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 43 of 44




                                 EXHIBIT B

    Under Fed. R. Civ. P. 34(b)(2), you are commanded to attend and testify
at the above specified time and place; you are commanded to produce the
below designated documents, electronically stored information, or tangible
things in your possession, custody, or control. The following requests do not
seek any communication to or fi"om your legal counsel. Please produce a true
and correct copy of the following within thirty (30) days of this notice or at
the deposition, whichever is sooner. If produced before the deposition date,
please produce these documents electronically. If produced at the deposition,
please produce a physical copy of the document for examination and marking
as a deposition exhibit, as well as an electronic version of the document in its
native format.



      1.     Your current curriculum vitae or resume.



             Documents you reviewed in preparation for this
             deposition.



             Pohcies, procedures, practices, checklists, or protocols
             concerning the topics covered in Exhibit A.


      4.     Reports, notes, logs, letters, communication, or other
             documents you have authored or have been sent to you
             concerning this case or the topics covered in Exhibit A.



      5.     Charts, diagrams, PowerPoints, illustrations, or other
             demonstrative aids that Illustrate the relationships or
             communication between any of the following: the FBI

                                     Page 11 of 12
Case 5:18-cv-00555-XR Document 249-6 Filed 08/21/20 Page 44 of 44




          CJIS, NICS, NGI, DMDC, NIBRS, DIBRS, lAFIS, or
          NCIC.



     6.   Handouts, manuals, course materials, or other documents
          concerning the training or education of any Air Force
          employee on fingerprint collection and final disposition
          submission procedures.




                               Page 12 of 12
